Exhibit 10.1
NINTH AMENDMENT TO CREDIT AGREEMENT
     This NINTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
February 1, 2010, among GASCO ENERGY, INC. (“Borrower”), CERTAIN SUBSIDIARIES OF
BORROWER, as Guarantors (the “Guarantors”), the LENDERS party hereto (the
“Lenders”), and JPMORGAN CHASE BANK, N.A., as Administrative Agent
(“Administrative Agent”). Unless the context otherwise requires or unless
otherwise expressly defined herein, capitalized terms used but not defined in
this Amendment have the meanings assigned to such terms in the Credit Agreement
(as defined below).
WITNESSETH:
     WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the
Lenders have entered into that certain Credit Agreement dated as of March 29,
2006 (as the same has been and may hereafter be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”); and
     WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the
Lenders desire to amend the Credit Agreement as provided herein upon the terms
and conditions set forth herein.
     NOW, THEREFORE, for and in consideration of the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and confessed, the
Borrower, the Guarantors, the Lenders and the Administrative Agent hereby agree
as follows:
SECTION 1. Amendments to Credit Agreement. Subject to the satisfaction or waiver
in writing of each condition precedent set forth in Section 2 of this Amendment,
and in reliance on the representations, warranties, covenants and agreements
contained in this Amendment, the Credit Agreement shall be amended in the manner
provided in this Section 1 effective as of the date Borrower satisfies the
conditions set forth in Section 2 of this Amendment.
     1.1 Amended Definitions. The following definition in Section 1.01 of the
Credit Agreement shall be and it hereby is amended and restated in its entirety
to read as follows:
     “Applicable Rate” means, for any day, with respect to any Eurodollar Loan
or ABR Loan, or with respect to the Unused Commitment Fees payable hereunder, as
the case may be, the applicable rate per annum set forth below under the caption
“Eurodollar Spread”, “ABR Spread” or “Unused Commitment Fee Rate”, as the case
may be, based upon the Borrowing Base Usage applicable on such date:

          Ninth Amendment to Credit Agreement   Page 1    

 



--------------------------------------------------------------------------------



 



                          Unused     Eurodollar   ABR   Commitment Fee Borrowing
Base Usage   Spread   Spread   Rate
≥ 90%
  375 b.p.   275 b.p.   50 b.p.
≥ 75% and < 90%
  325 b.p.   225 b.p.   50 b.p.
≥ 50% and < 75%
  300 b.p.   200 b.p.   50 b.p.
< 50%
  275 b.p.   175 b.p.   50 b.p.

; provided, that if the Borrowing Base is greater than $16,000,000 on March 1,
2010, then effective on and after such date the applicable rates per annum set
forth in the table above under each of the captions “Eurodollar Spread” and “ABR
Spread” will automatically increase by 25 basis points.
     Each change in the Applicable Rate shall apply during the period commencing
on the effective date of such change and ending on the date immediately
preceding the effective date of the next change.
     1.2 Additional Definitions. Section 1.01 of the Credit Agreement shall be
and it hereby is amended by adding each of the following definitions in the
correct alphabetical order:
     “Gathering System Properties” means that certain gathering system located
in Utah in the Counties of Duchesne and Uintah, and more fully described in the
asset purchase or similar agreement, in form and substance acceptable to the
Administrative Agent, providing for the Borrower’s sale of such system.
     “Ninth Amendment Effective Date” means February 1, 2010.
     “Rocovich Properties” means an undivided, proportionately reduced 24.75%
interest in Borrower’s interest in certain Oil and Gas Interests more fully
described in the Conversion of Net Profits Interest Agreement dated as of
October 1, 2009, by and between Borrower, MBG, LLC and MBGV Partition, LLC, in
form and substance acceptable to the Administrative Agent.
     “Salt Water Disposal Properties” means those certain salt water disposal
facilities commonly known as the Desert Spring State Evaporative Facility and
the Eight Mile Flat Evaporative Facility located in Uintah County, Utah and more
fully described in the asset purchase or similar agreement, in form and
substance acceptable to the Administrative Agent, providing for the Borrower’s
sale of such facilities.
     1.3 Mandatory Prepayment of Loans. Clause (a) of Section 2.10 of the Credit
Agreement shall be and it hereby is amended and restated in its entirety to read
as follows:

          Ninth Amendment to Credit Agreement   Page 2    

 



--------------------------------------------------------------------------------



 



     (a) Except as otherwise provided in Section 2.10(b), in the event a
Borrowing Base Deficiency exists, the Borrower shall, within thirty (30) days
after written notice from the Administrative Agent to the Borrower of such
Borrowing Base Deficiency, notify the Administrative Agent which of the
following actions it will take to eliminate such Borrowing Base Deficiency and
within sixty (60) days (or in the case of a Borrowing Base Deficiency arising
from or related to any Borrowing Base reduction required pursuant to
Section 3.05(b), within thirty (30) days) after such notice from the
Administrative Agent (a) by instruments satisfactory in form and substance to
the Required Lenders, provide the Lenders with additional security consisting of
Oil and Gas Interests with value and quality satisfactory to the Lenders in
their sole discretion to eliminate such Borrowing Base Deficiency, (b) prepay,
without premium or penalty, the principal amount of the Loans in an amount
sufficient to eliminate such Borrowing Base Deficiency or (c) by a combination
of such additional security and such prepayment eliminate such Borrowing Base
Deficiency.
     1.4 Mandatory and Optional Borrowing Base Reductions. The following shall
be and it hereby is added to the Credit Agreement as Section 3.05:
     Section 3.05. Mandatory and Optional Borrowing Base Reductions.
     (a) Upon the consummation of the sale of the properties listed in the table
below prior to April 1, 2010 and in accordance with Section 7.03(a)(viii), the
Borrowing Base then in effect shall be reduced by the amount set forth opposite
such properties until the next Redetermination of the Borrowing Base thereafter
(but subject to further reduction pursuant to this Section 3.05):

          Properties Sold   Borrowing Base Reduction
Gathering System Properties
  $ 15,000,000  
Salt Water Disposal Properties
  $ 2,750,000  
Rocovich Properties
  $ 1,250,000  

     (b) Notwithstanding whether the reductions to the Borrowing Base pursuant
to Section 3.05(a) occur, on April 1, 2010 the Borrowing Base shall be
$16,000,000 until the next Redetermination of the Borrowing Base thereafter, but
subject to further reduction pursuant to this Section 3.05.
     (c) The Borrower may at any time provide written notice to the
Administrative Agent of its election to reduce the Borrowing Base and the
Borrowing Base shall be reduced by the amount provided in such notice until the
next Redetermination of the Borrowing Base thereafter; provided, that (i) such
reduction shall not be effective until the Borrower shall have prepaid the Loans
in

          Ninth Amendment to Credit Agreement   Page 3    

 



--------------------------------------------------------------------------------



 



accordance with Section 2.09 in the amount required to reduce the Aggregate
Credit Exposure to an amount less than or equal to the amount of the reduced
Borrowing Base provided in such notice and (ii) each reduction of the Borrowing
Base pursuant to this Section 3.05(c) shall be in an amount that is an integral
multiple of $500,000 and not less than $1,000,000.
     1.5 Sale of Certain Properties. Section 7.03(a) of the Credit Agreement
shall be and it hereby is amended by removing the “and” at the end of clause
(vi), and by adding the following after clause (vii):
and (viii) the Borrower may sell the Gathering System Properties, the Salt Water
Disposal Properties and the Rocovich Properties and promptly after the
consummation of each such sale the Administrative Agent shall deliver to the
Borrower documents releasing the Liens of the Lenders on the applicable
properties; provided that, with respect to this clause (viii), (A) each such
sale is consummated in accordance with an asset purchase or similar agreement in
form and substance acceptable to the Administrative Agent, without any waiver or
amendment of any material term thereof not otherwise consented to by the
Administrative Agent, (B) the gross proceeds received by the Borrower upon
consummation of the sale of (I) the Gathering System Properties shall not be
less than $18,500,000, (II) the Salt Water Disposal Properties shall not be less
than $4,500,000 and (III) the Rocovich Properties shall not be less than
$1,250,000, and (C) upon the consummation of the sale of (I) the Gathering
System Properties, the Borrower shall cause cash proceeds of such sale in an
amount equal to $15,000,000 to be delivered directly to the Administrative
Agent, (II) the Salt Water Disposal Properties, the Borrower shall cause cash
proceeds of such sale in an amount equal to $2,750,000 to be delivered directly
to the Administrative Agent and (III) the Rocovich Properties, the Borrower
shall cause cash proceeds of such sale in an amount equal to $1,250,000 to be
delivered directly to the Administrative Agent, in each case, for application to
the Obligations in accordance with Section 2.10.
     1.6 Event of Default. Article IX of the Credit Agreement shall be and it
hereby is amended by removing the “or” at the end of clause (n), replacing the
“.” at the end of clause (o) with “; or”, and by adding the following as clause
(p):
     (p) the Gathering System Properties, the Salt Water Disposal Properties or
the Rocovich Propeties are not sold in accordance with Section 7.03(a)(viii)
prior to April 1, 2010.
SECTION 2. Conditions. The amendments to the Credit Agreement contained in
Section 1 of this Amendment shall be effective upon the satisfaction of each of
the conditions set forth in this Section 2.
     2.1 Execution and Delivery. Each Credit Party, the Lenders and the
Administrative Agent shall have executed and delivered this Amendment and any
other required document, all in form and substance satisfactory to
Administrative Agent.

          Ninth Amendment to Credit Agreement   Page 4    

 



--------------------------------------------------------------------------------



 



     2.2 No Default. No Default shall have occurred and be continuing or shall
result from the effectiveness of this Amendment.
     2.3 Other Documents. The Administrative Agent shall have received such
other instruments and documents incidental and appropriate to the transaction
provided for herein as the Administrative Agent or its special counsel may
reasonably request prior to the date hereof, and all such documents shall be in
form and substance reasonably satisfactory to the Administrative Agent.
SECTION 3. Representations and Warranties of the Credit Parties. To induce the
Lenders to enter into this Amendment, each Credit Party hereby represents and
warrants to the Administrative Agent and the Lenders as follows:
     3.1 Reaffirmation of Representations and Warranties/Further Assurances.
After giving effect to the amendments herein, each representation and warranty
of such Credit Party contained in the Credit Agreement or in any other Loan
Document is true and correct in all material respects on the date hereof (except
to the extent such representations and warranties relate solely to an earlier
date, in which case, such representations and warranties are true and correct as
of such earlier date).
     3.2 Corporate Authority; No Conflicts. The execution, delivery and
performance by such Credit Party of this Amendment and all documents,
instruments and agreements contemplated herein are within such Credit Party’s
corporate or other organizational powers, have been duly authorized by all
necessary action, require no action by or in respect of, or filing with, any
court or agency of government and do not violate or constitute a default under
any provision of any applicable law or other agreements binding upon such Credit
Party or result in the creation or imposition of any Lien upon any of the assets
of such Credit Party except for Liens permitted under Section 7.02 of the Credit
Agreement.
     3.3 Enforceability. This Amendment constitutes the valid and binding
obligation of such Credit Party enforceable in accordance with its terms, except
as (i) the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditor’s rights generally, and (ii) the availability of
equitable remedies may be limited by equitable principles of general
application.
     3.4 No Default. As of the date hereof, both before and immediately after
giving effect to this Amendment, no Default has occurred and is continuing.
SECTION 4. Miscellaneous.
     4.1 Reaffirmation of Loan Documents and Liens. Any and all of the terms and
provisions of the Credit Agreement and the Loan Documents shall, except as
amended and modified hereby, remain in full force and effect and are hereby in
all respects ratified and confirmed by each Credit Party. Each Credit Party
hereby agrees that the amendments and modifications herein contained shall in no
manner affect or impair the liabilities, duties and obligations of any Credit
Party under the Credit Agreement and the other Loan Documents or the Liens
securing the payment and performance thereof.

          Ninth Amendment to Credit Agreement   Page 5    

 



--------------------------------------------------------------------------------



 



     4.2 Parties in Interest. All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.
     4.3 Legal Expenses. Each Credit Party hereby agrees to pay all reasonable
fees and expenses of special counsel to the Administrative Agent incurred by the
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and all related documents.
     4.4 Counterparts. This Amendment may be executed in one or more
counterparts and by different parties hereto in separate counterparts each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. Delivery of photocopies of the signature pages to this
Amendment by facsimile or electronic mail shall be effective as delivery of
manually executed counterparts of this Amendment.
     4.5 Complete Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
     4.6 Headings. The headings, captions and arrangements used in this
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this Amendment, nor affect the
meaning thereof.
     4.7 Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of Texas.
[Signature pages follow]

          Ninth Amendment to Credit Agreement   Page 6    

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Ninth Amendment to Credit
Agreement to be duly executed as of the date first above written.

            BORROWER:

GASCO ENERGY, INC.
      By:   /s/ W. King Grant         Name:   W. King Grant        Title:  
President and Chief Financial Officer        GUARANTORS:

GASCO PRODUCTION COMPANY
      By:   /s/ W. King Grant         Name:   W. King Grant        Title:  
President and Chief Financial Officer        RIVERBEND GAS GATHERING, LLC
      By:   Gasco Energy, Inc.
Its Managing Member               By:   /s/ W. King Grant         Name:   W.
King Grant        Title:   President and Chief Financial Officer        MYTON
OILFIELD RENTALS, LLC
      By:   Gasco Energy, Inc.
Its Managing Member               By:   /s/ W. King Grant         Name:   W.
King Grant        Title:   President and Chief Financial Officer     

Ninth Amendment to Credit Agreement — Signature Page

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as a Lender and as Administrative Agent,
      By:   /s/ John Runger         Name:   John Runger        Title:   Managing
Director     

Ninth Amendment to Credit Agreement — Signature Page

 



--------------------------------------------------------------------------------



 



            GUARANTY BANK AND TRUST COMPANY
as a Lender
      By:   /s/ Gail J. Nofsinger         Name:   Gail J. Nofsinger       
Title:   Senior Vice President     

Ninth Amendment to Credit Agreement — Signature Page

 